     Case: 4:19-cv-00173-HEA Doc. #: 4 Filed: 03/28/19 Page: 1 of 12 PageID #: 49



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

WILLIAMS AMES, JR., et al.                      )       Cause No. 4:19-CV-173
                                                )
                Plaintiffs,                     )
                                                )
v.                                              )
                                                )
ST. FRANCOIS COUNTY SHERIFF’S                   )
DEPARTMENT, ET AL                               )
                                                )
                Defendants,                     )


                  DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT

     Come now Defendants St. Francois County Sheriff’s Department, Curtis R. Davis, Dennis W.

Smith, St. Francois County and Heather Katherine Smith’s (hereafter referred to as

“Defendants”), by and through undersigned counsel, and for their Answer and Affirmative

Defenses to Plaintiffs’ Complaint states:

      1. Defendants deny the allegations of Paragraph 1.

      2. Defendants lack sufficient information to admit or deny, and therefore deny Paragraph 2.

      3. Defendants lack sufficient information to admit or deny, and therefore deny Paragraph 3.

      4. Defendants lack sufficient information to admit or deny, and therefore deny Paragraph 4.

      5. Defendants deny the allegations of Paragraph 5.

      6. Admit.

      7. Admit.

      8. Admit.

      9. Defendants deny the allegations of Paragraph 9.

      10. Defendants deny the allegations of Paragraph 10.

      11. Defendants deny the allegations of Paragraph 11.
Case: 4:19-cv-00173-HEA Doc. #: 4 Filed: 03/28/19 Page: 2 of 12 PageID #: 50



 12. Defendants lack sufficient information to admit or deny, and therefore deny Paragraph

    12.

 13. Defendants deny the allegations of Paragraph 13.

 14. Defendants deny the allegations of Paragraph 14 as phrased.

 15. Admit.

 16. Admit.

 17. Admit.

 18. Defendants lack sufficient information to admit or deny, and therefore deny Paragraph

    18.

 19. Defendants deny the allegations of Paragraph 19.

 20. Defendants deny the allegations of Paragraph 20.

 21. Defendants deny the allegations of Paragraph 21.

 22. Defendants lack sufficient information to admit or deny, and therefore deny Paragraph

    22.

 23. Defendants lack sufficient information to admit or deny, and therefore deny Paragraph

    23.

 24. Defendants lack sufficient information to admit or deny, and therefore deny Paragraph

    24.

 25. Defendants lack sufficient information to admit or deny, and therefore deny Paragraph

    25.

 26. Defendants deny the allegations of Paragraph 26.

 27. Defendants deny the allegations of Paragraph 27.

 28. Defendants lack sufficient information to admit or deny, and therefore deny Paragraph

    28.


                                            2
Case: 4:19-cv-00173-HEA Doc. #: 4 Filed: 03/28/19 Page: 3 of 12 PageID #: 51



 29. Defendants lack sufficient information to admit or deny, and therefore deny Paragraph

     29.

 30. Defendants deny the allegations of Paragraph 30.

 31. Defendants deny the allegations of Paragraph 31.

 32. Defendants deny the allegations of Paragraph 21.

 33. Defendants lack sufficient information to admit or deny, and therefore deny Paragraph

     33.

 34. Defendants lack sufficient information to admit or deny, and therefore deny Paragraph

     34.

 35. Defendants lack sufficient information to admit or deny, and therefore deny Paragraph

     35.

 36. Defendants deny the allegations of Paragraph 36.

 37. Defendants deny the allegations of Paragraph 37.

 38. Defendants deny the allegations of Paragraph 38.

 39. Defendants deny the allegations of Paragraph 39.

 40. Defendants deny the allegations of Paragraph 40.

 41. Defendants deny the allegations of Paragraph 41.

 42. Defendants deny the allegations of Paragraph 42.

 43. Defendants deny the allegations of Paragraph 43.

 44. Defendants deny the allegations of Paragraph 44.

 45. Defendants deny the allegations of Paragraph 45.

 46. Defendants deny the allegations of Paragraph 46.

 47. Defendants deny the allegations of Paragraph 47.

 48. Defendants deny the allegations of Paragraph 48.


                                            3
 Case: 4:19-cv-00173-HEA Doc. #: 4 Filed: 03/28/19 Page: 4 of 12 PageID #: 52



49. Defendants deny the allegations of Paragraph 49.

50. Defendants deny the allegations of Paragraph 50.

51. Defendants deny the allegations of Paragraph 51.

52. Defendants deny the allegations of Paragraph 52.

53. Defendants deny the allegations of Paragraph 53.

54. Defendants deny the allegations of Paragraph 54.

55. Defendants deny the allegations of Paragraph 55.

56. Defendants lack sufficient information to admit or deny, and therefore deny Paragraph 56.

57. Defendants deny the allegations of Paragraph 57.

58. Defendants deny the allegations of Paragraph 58.

59. Defendants deny the allegations of Paragraph 59.

60. Defendants deny the allegations of Paragraph 60.

61. Defendants deny the allegations of Paragraph 61.

62. Defendants deny the allegations of Paragraph 62.

63. Defendants deny the allegations of Paragraph 63.

64. Defendants deny the allegations of Paragraph 64.

65. Defendants deny the allegations of Paragraph 65.

66. Defendants deny the allegations of Paragraph 66.

67. Defendants deny the allegations of Paragraph 67.

68. Defendants deny the allegations of Paragraph 68.

69. Defendants deny the allegations of Paragraph 69.

70. Defendants deny the allegations of Paragraph 70.

71. Defendants deny the allegations of Paragraph 71.

72. Defendants deny the allegations of Paragraph 72.


                                              4
 Case: 4:19-cv-00173-HEA Doc. #: 4 Filed: 03/28/19 Page: 5 of 12 PageID #: 53



73. Defendants deny the allegations of Paragraph 73.

74. Defendants deny the allegations of Paragraph 74.

75. Defendants deny the allegations of Paragraph 75.

76. Defendants deny the allegations of Paragraph 76.

77. Defendants deny the allegations of Paragraph 77.

78. Defendants deny the allegations of Paragraph 78.

79. Defendants deny the allegations of Paragraph 79.

80. Defendants deny the allegations of Paragraph 80.

81. Defendants deny the allegations of Paragraph 81.

82. Defendants deny the allegations of Paragraph 82.

83. Defendants lack sufficient information to admit or deny, and therefore deny Paragraph 83.

84. The referenced documents speaks for itself and therefore Defendants deny the allegations of

   Paragraph 84.

85. Defendants deny the allegations of Paragraph 85.

86. Defendants deny the allegations of Paragraph 86.

                                             COUNT I

87. In response to Paragraph 87, Defendants re-allege, and incorporate by reference as if fully

   set forth herein, their responses to Paragraphs 1-86.

88. Defendants deny the allegations of Paragraph 88.

89. Defendants deny the allegations of Paragraph 89.

90. Defendants deny the allegations of Paragraph 90.

91. Defendants deny the allegations of Paragraph 91.

92. Defendants deny the allegations of Paragraph 92.

93. Defendants deny the allegations of Paragraph 93.


                                                5
 Case: 4:19-cv-00173-HEA Doc. #: 4 Filed: 03/28/19 Page: 6 of 12 PageID #: 54



94. Defendants deny the allegations of Paragraph 94.

95. Defendants deny the allegations of Paragraph 95.

96. Defendants deny the allegations of Paragraph 96.

97. Defendants deny the allegations of Paragraph 97.

98. Defendants deny the allegations of Paragraph 98.

99. Defendants deny the allegations of Paragraph 99.

100. Defendants deny the allegations of Paragraph 100.

101. Defendants deny the allegations of Paragraph 101.

102. Defendants deny the allegations of Paragraph 102.

103. Defendants deny the allegations of Paragraph 103

104. Defendants deny the allegations of Paragraph 104.

105. Defendants deny the allegations of Paragraph 105.

106. Defendants deny the allegations of Paragraph 106.

107. Defendants deny the allegations of Paragraph 107.

                                COMPENSATORY DAMAGES

108. Defendants deny the allegations of Paragraph 108.

                                     PUNITIVE DAMAGES

109. Defendants deny the allegations of Paragraph 109.

110. Defendants deny the allegations of Paragraph 110.

111. Defendants deny the allegations of Paragraph 111.

112. Defendants deny the allegations of Paragraph 112.

113. Defendants deny the allegations of Paragraph 113.

                                            COUNT II

114. In response to Paragraph 114, Defendants re-allege, and incorporate by reference as if fully


                                               6
 Case: 4:19-cv-00173-HEA Doc. #: 4 Filed: 03/28/19 Page: 7 of 12 PageID #: 55



   set forth herein, their responses to Paragraphs 1-113.

115. Defendants deny the allegations of Paragraph 115.

116. Defendants deny the allegations of Paragraph 116.

117. Defendants deny the allegations of Paragraph 117.

118. Defendants deny the allegations of Paragraph 118.

                                COMPENSATORY DAMAGES

119. Defendants deny the allegations of Paragraph 119.

120. Defendants deny the allegations of Paragraph 120.

                                       ATTORNEY FEES

121. Defendants deny the allegations of Paragraph 121.

                                            COUNT III

122. In response to Paragraph 122, Defendants re-allege, and incorporate by reference as if fully

   set forth herein, their responses to Paragraphs 1-121.

123. Defendants deny the allegations of Paragraph 123.

124. Defendants deny the allegations of Paragraph 124.

125. Defendants deny the allegations of Paragraph 125.

126. Defendants deny the allegations of Paragraph 126.

127. Defendants deny the allegations of Paragraph 127.

128. Defendants deny the allegations of Paragraph 128.

                                COMPENSATORY DAMAGES

129. Defendants deny the allegations of Paragraph 129.



                                     PUNITIVE DAMAGES

130. Defendants deny the allegations of Paragraph 130.


                                               7
 Case: 4:19-cv-00173-HEA Doc. #: 4 Filed: 03/28/19 Page: 8 of 12 PageID #: 56



131. Defendants deny the allegations of Paragraph 131.

132. Defendants deny the allegations of Paragraph 132.

                                       ATTORNEY FEES

133. Defendants deny the allegations of Paragraph 133.

134. Defendants deny the allegations of Paragraph 134.

                                            COUNT IV

135. In response to Paragraph 135, Defendants re-allege, and incorporate by reference as if fully

   set forth herein, their responses to Paragraphs 1-134.

136. Defendants deny the allegations of Paragraph 136.

137. Defendants deny the allegations of Paragraph 137.

138. Defendants deny the allegations of Paragraph 138.

139. Defendants deny the allegations of Paragraph 139.

140. Defendants deny the allegations of Paragraph 140.

141. Defendants deny the allegations of Paragraph 141.

142. Defendants deny the allegations of Paragraph 142.

143. Defendants deny the allegations of Paragraph 143.

144. Defendants deny the allegations of Paragraph 144.

145. Defendants deny the allegations of Paragraph 145.

146. Defendants deny the allegations of Paragraph 146.

147. Defendants deny the allegations of Paragraph 147.

148. Defendants deny the allegations of Paragraph 148 and all subparts.

149. Defendants deny the allegations of Paragraph 149.

                                COMPENSATORY DAMAGES

150. Defendants deny the allegations of Paragraph 150.


                                               8
 Case: 4:19-cv-00173-HEA Doc. #: 4 Filed: 03/28/19 Page: 9 of 12 PageID #: 57



151. Defendants deny the allegations of Paragraph 151.

152. Defendants deny the allegations of Paragraph 152.

                                        ATTORNEY FEES

153. Defendants deny the allegations of Paragraph 153.

                                             COUNT V

154. In response to Paragraph 154, Defendants re-allege, and incorporate by reference as if fully

   set forth herein, their responses to Paragraphs 1-153.

155. Defendants lack sufficient information to admit or deny, and therefore deny Paragraph 155.

156. Defendants deny the allegations of Paragraph 156.

157. Defendants deny the allegations of Paragraph 157.

158. Defendants deny the allegations of Paragraph 158 and all subparts.

159. Defendants deny the allegations of Paragraph 159.

160. Defendants deny the allegations of Paragraph 160.

161. Defendants deny the allegations of Paragraph 161.

                                   AFFIRMATIVE DEFENSES

  For Defendants’ affirmative defenses on all counts, Defendants states as follows:

   I. The Complaint fails in its entirety to state a claim upon which relief may be granted

   against Defendants.

   II.   Defendants deny each and every allegation in the Complaint that is not specifically

   admitted herein.

   III. Plaintiffs’ claims against Defendants in all counts seeking relief under the laws of the

   State of Missouri are barred by the application of the public duty doctrine.

   IV. Plaintiffs’ claims against Defendants in all counts seeking relief under the laws of

   the State of Missouri are barred by the application of the doctrine of official immunity.


                                                9
Case: 4:19-cv-00173-HEA Doc. #: 4 Filed: 03/28/19 Page: 10 of 12 PageID #: 58



 V.      To the extent Plaintiffs seek to recover any damages for medical treatment,

 pursuant to Section 490.715 R.S. Mo., there is a presumption (pursuant to §490.715 R.S.Mo.)

 that the dollar amount necessary to satisfy the financial obligation to the healthcare provider

 represents the value of the medical treatment rendered.

 VI. Plaintiffs’ claims against Defendants in all counts seeking relief under federal law are

 barred by the application of the doctrine of qualified immunity; whatever actions Defendants

 may have taken with reference to Plaintiffs were undertaken reasonably in good faith and

 were not in violation of any clearly established rights secured for Plaintiffs by the Federal

 Constitution.

 VII. Plaintiffs’ claims against Defendants in all counts seeking relief under the laws of the

 State of Missouri are barred by the sovereign immunity doctrine.

 VIII. Plaintiffs’ claims are barred for failure to exhaust administrative remedies.

 IX. Plaintiffs’ claims are barred by the applicable statute(s) of limitations.

 X.      For further answer, and by way of affirmative defense, Defendants state that any

 actions taken by Defendants, if any, were justified under the circumstances that existed at the

 time.

 XI. For further answer, and by way of affirmative defense, Defendants state that the death

 of Plaintiffs’ decedent was the direct result of his conduct, negligence, carelessness, and

 comparative fault directly contributing thereto in that he voluntarily ingested a lethal amount

 of unlawful narcotics that caused his death.

 XII. Further answering and by way of affirmative defense, Defendants state that Plaintiffs’

 claims for punitive damages violates Defendants’ rights secured by the Fifth, Sixth and

 Fourteenth Amendments to the United States Constitution and by Article 1, §2, §10, §13 and

 §21 of the Missouri Constitution and that the claim for punitive damages is for the purpose of


                                                10
Case: 4:19-cv-00173-HEA Doc. #: 4 Filed: 03/28/19 Page: 11 of 12 PageID #: 59



 punishing Defendants and is tantamount to the imposition of a criminal fine based upon

 conduct and a mental state which is not defined with sufficient precision to notify defendants

 in advance of the conduct which will give rise to imposition of punishment in the form of

 punitive damages; and, in that the amount of the penalty that may be imposed is

 indeterminate in that there are no standards governing the decision of the fact finder in

 determining the severity of punishment to be inflicted, all of which violate Defendants’ right

 to procedural and substantive due process secured by both the Federal and State

 constitutions; the claim for punitive damages constitutes as excessive fine and therefore

 deprives Defendants of the guaranty secured by the Federal and State constitutions that

 excessive fines shall not be imposed; the punitive damages claim discriminates against

 Defendants on the basis of wealth, in that different amounts can be awarded against different

 defendants for the same act based only upon the difference in material wealth, and further the

 lack of standards governing the imposition of punitive damages allows the fact finder to

 impose punishment on one defendant while refusing to impose punishment on another

 defendant for engaging in the same or similar conduct, and therefore, is irrational, arbitrary

 and capricious, and constitutes a deprivation of Defendants’ rights to the equal protection of

 the law as secured by the Federal and State Constitutions; the claim for punitive damages

 amounts to an ex post facto law and punishment which is retrospective in operation, impairs

 Defendants’ right to contract and to access to the courts, and further constitutes an uncertain

 remedy, all in contravention of the rights secured for Defendants in the Federal and State

 Constitutions.

 XIII. Purported Defendant “St. Francois County Jail” is not a suable entity and therefore must

 be dismissed.

 XIV. Purported Defendant “Curtis R. Davis” is not properly named and had no involvement


                                             11
 Case: 4:19-cv-00173-HEA Doc. #: 4 Filed: 03/28/19 Page: 12 of 12 PageID #: 60



   with the matters alleged in the Complaint.

      WHEREFORE, having fully answered the Complaint, Defendants pray that this Honorable

   Court enter its Order and Judgment dismissing Defendants with prejudice, for the recovery of

   their costs and attorney fees provided at law, and for all such other and further relief deemed

   just and proper.



                                      Respectfully Submitted:

                                      KING, KREHBIEL & HELLMICH, LLC

                                      By: ___/s/ William A. Hellmich________________
                                          WILLIAM A. HELLMICH #31182
                                           2000 South Hanley Road
                                           St. Louis, MO 63144-1524
                                           Phone: 314-646-1110
                                           Fax: 314-646-1122
                                           E-mail: bhellmich@kkhhb.com
                                           Attorney for Defendants


                                CERTIFICATE OF SERVICE

    The undersigned certifies that a copy of the foregoing was filed via the court’s electronic
filing system, this 28th day of March, 2019, to all counsel of record.



                                                      /s/ William A. Hellmich




                                                 12
